         Case 2:20-cv-01569-SMB Document 1 Filed 08/06/20 Page 1 of 13



Nathan Brown (SBN 033482)
Brown Patent Law
15100 N. 78th Way Suite 203
Scottsdale, AZ 85260
602-529-3474
Nathan.Brown@BrownPatentLaw.com




                       IN THE UNITED STATES DISTRICT COURT
                           FOR THE DISTRICT OF ARIZONA

  James Tomaszewski and James Cook, JR.               Case No.
  ,individually and on behalf of all others
  similarly situated,                               CLASS ACTION COMPLAINT

                 Plaintiff,                         DEMAND FOR JURY TRIAL

  v.

  Circle K Stores, Inc., a Texas corporation,

                 Defendant.


       Plaintiffs James Tomaszewski (“Tomaszewski”) and Plaintiff James Cook, Jr. (“Cook”)

bring this Class Action Complaint against Defendant Circle K Stores, Inc. (“Circle K” or

“Defendant”) to stop Circle K from violating the Telephone Consumer Protection Act by sending

unsolicited, autodialed text messages to consumers who are registered on the Do Not Call

registry (“DNC”), and to otherwise obtain injunctive and monetary relief for all persons injured

by Circle K’s conduct. Plaintiffs, for their Complaint, allege as follows upon personal knowledge

as to themselves and their own acts and experiences, and, as to all other matters, upon

information and belief, including investigation conducted by their attorneys.

                                       INTRODUCTION
               Case 2:20-cv-01569-SMB Document 1 Filed 08/06/20 Page 2 of 13



          1.       As the Supreme Court explained at the end of its term this year, “Americans

passionately disagree about many things. But they are largely united in their disdain for robocalls.

The Federal Government receives a staggering number of complaints about robocalls—3.7 million

complaints in 2019 alone. The States likewise field a constant barrage of complaints. For nearly

30 years, the people’s representatives in Congress have been fighting back.” Barr v. Am. Ass'n of

Political Consultants, No. 19-631, 2020 U.S. LEXIS 3544, at *5 (U.S. July 6, 2020).

          2.       When Congress enacted the TCPA in 1991, it found that telemarketers called

more than 18 million Americans every day. 105 Stat. 2394 at § 2(3). By 2003, due to more

powerful autodialing technology, telemarketers were calling 104 million Americans every day.

In re Rules and Regulations Implementing the TCPA of 1991, 18 FCC Rcd. 14014, ¶¶ 2, 8

(2003).

          3.       The problems Congress identified when it enacted the TCPA have only grown

exponentially in recent years.

          4.       Industry data shows that the number of robocalls made each month increased

from 831 million in September 2015 to 4.7 billion in December 2018—a 466% increase in three

years.

          5.       According to online robocall tracking service “YouMail,” 3.3 billion robocalls

were placed in June 2020 alone, at a rate of 111.2 million per day. www.robocallindex.com (last

visited July 28, 2020).

                                              CIRCLE K

          6.       Circle K runs a chain of gas stations and convenience stores throughout the US.




                                                                                                     2
            Case 2:20-cv-01569-SMB Document 1 Filed 08/06/20 Page 3 of 13



       7.       Part of Circle K’s marketing plan includes sending text messages en masse to

consumers regarding promotions and other incentives that are meant to bring consumers into

Circle K’s chain of stores.

       8.       Such text messages are sent using an autodialer and to consumers registered on

the DNC without the necessary express written consent.

       9.       Plaintiffs received numerous unsolicited text messages from Circle K to their cell

phone numbers registered on the DNC without ever having given Circle K consent to call or text

message them.

       10.      In response to these text messages, Plaintiffs file this class action lawsuit seeking

injunctive relief, requiring Circle K to cease sending unsolicited, autodialed text messages to

consumers’ cellular telephone numbers who are registered on the DNC, as well as an award of

statutory damages to the members of the Class.

                                             PARTIES

       11.      Plaintiff Tomaszewski is a Michigan resident.

       12.      Plaintiff Cook is a Florida resident.

       13.      Defendant Circle K is a Texas corporation with its head office located in Tempe,

Arizona. Circle K does business throughout this District and the United States.

                                 JURISDICTION AND VENUE

       14.      This Court has federal question subject matter jurisdiction over this action under

28 U.S.C. § 1331, as the action arises under the Telephone Consumer Protection Act, 47 U.S.C.

§227 (“TCPA”).




                                                                                                        3
         Case 2:20-cv-01569-SMB Document 1 Filed 08/06/20 Page 4 of 13



       15.     This Court has personal jurisdiction over Defendant and venue is proper in this

District under 28 U.S.C. § 1391(b) because Defendant has its headquarters in this District, and

because the wrongful conduct giving rise to this case was directed from this District.

                                 COMMON ALLEGATIONS

               Circle K Sends Unsolicited Text Messages Using an Autodialer

       16.     Circle K runs a rewards program called “Easy Rewards” to incentivize consumers

to shop at Circle K, for which it sends unsolicited sign up text messages to consumers.

       17.     In sending the unsolicited text messages at issue, Defendant, or a third party

acting on its behalf, used an automatic telephone dialing system; hardware and/or software with

the capacity to store or produce cellular telephone numbers to be called, using a random or

sequential number generator, and/or to call numbers from pre-loaded lists. This is evident from

the circumstances surrounding the text messages, including the ability to trigger an automated

response by replying “YES,” and “STOP”, the text messages’ commercial and generic content,

that they were sent without consent, and that they were sent from a short code, which is

consistent with the use of an automatic telephone dialing system to send text messages.

                     PLAINTIFF TOMASZEWSKI’S ALLEGATIONS

       18.     On March 10, 2006, Plaintiff Tomaszewski registered his personal cell phone

number on the DNC.

       19.     Tomaszewski uses this phone number for his personal use.

       20.     On June 4, 2020, Tomaszewski received an autodialed text message on his cell

phone from Defendant using shortcode 253279:




                                                                                                  4
            Case 2:20-cv-01569-SMB Document 1 Filed 08/06/20 Page 5 of 13




          21.      The text message that Tomaszewski received provides the phone number 855-

276-1947.

          22.      Circle K owns the phone number 855-276-1947 and uses it in connection with its

Circle K Easy Rewards program:




                                                                                     1


          23.      Tomaszewski received another text message from Circle K’s short code 253279

on July 9, 2020.




1
    https://www.circlek.com/easyrewards


                                                                                                 5
         Case 2:20-cv-01569-SMB Document 1 Filed 08/06/20 Page 6 of 13




       24.    Tomaszewski received another text message from Circle K’s short code 253279

on July 16, 2020.




       25.    Tomaszewski received another text message from Circle K’s short code 253279

on July 23, 2020.




       26.    Tomaszewski has never consented to Circle K sending him automated text

messages or otherwise making a telemarketing call to his cell phone.

                              PLAINTIFF COOK’S ALLEGATIONS




                                                                                            6
              Case 2:20-cv-01569-SMB Document 1 Filed 08/06/20 Page 7 of 13



          27.      On December 16, 2006 Plaintiff Cook registered his personal cell phone number

on the DNC.

          28.      Cook uses this phone number for his personal use.

          29.      On July 15, 2020 Cook received an unsolicited text message from the shortcode

253279 from Circle K.




          30.      Cook received two previous text messages from Circle K with similar content

within a few weeks of this text message.

          31.      Cook has never consented to Circle K sending him automated text messages or

otherwise making a telemarketing call to his cell phone.

          32.      The purpose of the text messages for both Plaintiffs was to solicit consumers to

purchase products and services from Defendant Circle K.

          33.      Numerous other consumers have reported unsolicited text messages from Circle K

like the Plaintiff received:

          •     “I haven't been to Circle K sense the 90s, how do they have my number?”2


2
    https://www.reportedcalls.com/8552761947


                                                                                                      7
            Case 2:20-cv-01569-SMB Document 1 Filed 08/06/20 Page 8 of 13



        •     “Circle-k spam as mentioned by others.”3

        •     “Received text message claiming to be from Circle K telling me to respond "YES" to
              sign up and "STOP" to opt out. The message lists a return number of 855-276-1947.
              Have never given number to Circle K.”4

        •     “Got text spam from 253279.”5

        •     “Texted me Circle K: Reply "YES" to Sign Up to receive special offers via txt
              message. Msg & Data rates may apply. Txt "STOP" to Opt-Out. 855-276-1947 Did
              not reply. I dont even use them. tampa, fl.”6

        •     “Texted me Circle K: Reply "YES" to Sign Up to receive special offers via txt
              message. Msg & Data rates may apply. Txt "STOP" to Opt-Out. 855-276-1947 Did
              not reply. I dont even use them. NC resident.”7

        34.      The unauthorized text messages that were sent by Circle K, as alleged herein,

harmed Plaintiffs in the form of annoyance, nuisance, and invasion of privacy, and disturbed

their use and enjoyment of their cellular phones, in addition to the wear and tear on the phones’

hardware (including the phones’ batteries) and the consumption of memory on the phones.

        35.      Seeking redress for these injuries, Plaintiffs, on behalf of themselves and a Class

of similarly situated individuals, brings suit under the Telephone Consumer Protection Act, 47

U.S.C. § 227, et seq., which prohibits unsolicited telemarketing calls to numbers registered with

the DNC.




3
  Id.
4
  Id.
5
  Id.
6
  Id.
7
  Id.


                                                                                                       8
         Case 2:20-cv-01569-SMB Document 1 Filed 08/06/20 Page 9 of 13



                                    CLASS ALLEGATIONS

                Class Treatment Is Appropriate for Plaintiffs’ TCPA Claims

       36.     Plaintiffs bring this action pursuant to Federal Rule of Civil Procedure 23(b)(2)

and Rule 23(b)(3) on behalf of themselves and all others similarly situated and seeks certification

of the following Class:

Do Not Call Registry Class: All persons in the United States who from four years prior to
the filing of this action through class certification (1) Defendant (or an agent acting on
behalf of Defendant) texted more than one time, (2) within any 12-month period, (3) where
the person’s telephone number had been listed on the National Do Not Call Registry for at
least thirty days, (4) for substantially the same reason Defendant texted Plaintiff, and (5)
for whom Defendant claims (a) it obtained prior express written consent in the same
manner as Defendant claims it supposedly obtained prior express written consent to call
Plaintiffs, or (b) it did not obtain prior express written consent.

       37.     The following individuals are excluded from the Class: (1) any Judge or

Magistrate presiding over this action and members of their families; (2) Defendant, its

subsidiaries, parents, successors, predecessors, and any entity in which Defendant or its parents

have a controlling interest and their current or former employees, officers and directors; (3)

Plaintiff’s attorneys; (4) persons who properly execute and file a timely request for exclusion

from the Class; (5) the legal representatives, successors or assigns of any such excluded persons;

and (6) persons whose claims against Defendant have been fully and finally adjudicated and/or

released. Plaintiff anticipates the need to amend the Class definition following appropriate

discovery.

       38.     Numerosity: On information and belief, there are hundreds, if not thousands of

members of the Class such that joinder of all members is impracticable.

       39.     Commonality and Predominance: There are many questions of law and fact

common to the claims of the Plaintiffs and the Class, and those questions predominate over any




                                                                                                    9
         Case 2:20-cv-01569-SMB Document 1 Filed 08/06/20 Page 10 of 13



questions that may affect individual members of the Class. Common questions for the Class

include, but are not necessarily limited to the following:

               (a) whether Circle K systematically sent multiple text messages to the Plaintiffs
                   and other consumers whose telephone numbers were registered with the DNC;

               (a) whether Circle K sent text messages to the Plaintiffs and other consumers
                   without first obtaining prior express written consent to send them text
                   messages;

               (b) whether Circle K’s text messages to the Plaintiffs and other consumers were
                   sent for telemarketing purposes;

               (c) whether Defendant’s conduct constitutes a violation of the TCPA; and

               (d) whether members of the Class are entitled to treble damages based on the
                   willfulness of Defendant’s conduct.

       40.     Adequate Representation: Plaintiffs will fairly and adequately represent and

protect the interests of the Class, and has retained counsel competent and experienced in class

actions. Plaintiffs have no interests antagonistic to those of the Class, and Defendant has no

defenses unique to the Plaintiffs. The Plaintiffs and their counsel are committed to vigorously

prosecuting this action on behalf of the members of the Class, and have the financial resources to

do so. Neither Plaintiffs nor their counsel have any interests adverse to the Class.

       41.     Appropriateness: This class action is also appropriate for certification because

Defendant has acted or refused to act on grounds generally applicable to the Class and as a

whole, thereby requiring the Court’s imposition of uniform relief to ensure compatible standards

of conduct toward the members of the Class and making final class-wide injunctive relief

appropriate. Defendant’s business practices apply to and affect the members of the Class

uniformly, and Plaintiffs’ challenge of those practices hinges on Defendant’s conduct with

respect to the Class, not on facts or law applicable only to the Plaintiffs. Additionally, the

damages suffered by individual members of the Class will likely be small relative to the burden



                                                                                                  10
         Case 2:20-cv-01569-SMB Document 1 Filed 08/06/20 Page 11 of 13



and expense of individual prosecution of the complex litigation necessitated by Defendant’s

actions. Thus, it would be virtually impossible for the members of the Class to obtain effective

relief from Defendant’s misconduct on an individual basis. A class action provides the benefits

of single adjudication, economies of scale, and comprehensive supervision by a single court.

                                 FIRST CAUSE OF ACTION
                            Telephone Consumer Protection Act
                                (Violations of 47 U.S.C. § 227)
                  (On Behalf of the Plaintiffs and the Do Not Registry Class)

       42.     Plaintiffs repeat and reallege the prior paragraphs of this Complaint and

incorporates them by reference herein.

       43.     The TCPA’s implementing regulation, 47 C.F.R. § 64.1200(c), provides that “[n]o

person or entity shall initiate any telephone solicitation” to “[a] residential telephone subscriber

who has registered his or her telephone number on the national do-not-call registry of persons

who do not wish to receive telephone solicitations that is maintained by the federal government.”

       44.     Any “person who has received more than one telephone call within any 12-month

period by or on behalf of the same entity in violation of the regulations prescribed under this

subsection may” may bring a private action based on a violation of said regulations, which were

promulgated to protect telephone subscribers’ privacy rights to avoid receiving telephone

solicitations to which they object. 47 U.S.C. § 227(c).

       45.     Defendant violated 47 C.F.R. § 64.1200(c) by initiating, or causing to be initiated,

telephone solicitations to telephone subscribers such as the Plaintiffs and the Do Not Call

Registry Class members who registered their respective telephone numbers on the National Do

Not Call Registry, a listing of persons who do not wish to receive telephone solicitations that is

maintained by the federal government.




                                                                                                   11
         Case 2:20-cv-01569-SMB Document 1 Filed 08/06/20 Page 12 of 13



       46.     Defendant violated 47 U.S.C. § 227(c)(5) because Plaintiffs and the Do Not Call

Registry Class received more than one telephone call in a 12-month period made by or on behalf

of Defendant in violation of 47 C.F.R. § 64.1200, as described above. As a result of Defendant’s

conduct as alleged herein, Plaintiff and the Do Not Call Registry Class suffered actual damages

and, under section 47 U.S.C. § 227(c), are entitled, inter alia, to receive up to $500 in damages

for such violations of 47 C.F.R. § 64.1200.

       47.     To the extent Defendant’s misconduct is determined to be willful and knowing,

the Court should, pursuant to 47 U.S.C. § 227(c)(5), treble the amount of statutory damages

recoverable by the members of the Do Not Call Registry Class.

                                     PRAYER FOR RELIEF

       WHEREFORE, Plaintiffs Tomaszewski and Cook, individually and on behalf of the

Class, prays for the following relief:

   a) An order certifying the Class as defined above, and appointing the Plaintiffs as the

       representative of the Class and their attorneys as Class Counsel;

   b) An award of actual and/or statutory damages and costs;

   c) An order declaring that Defendant’s actions, as set out above, violate the TCPA;

   d) An injunction requiring Defendant to cease all unsolicited texting activity, and to

       otherwise protect the interests of the Class; and

   e) Such further and other relief as the Court deems just and proper.

                                         JURY TRIAL DEMAND

       Plaintiffs Tomaszewski and Cook request a jury trial.




                                                                                                    12
        Case 2:20-cv-01569-SMB Document 1 Filed 08/06/20 Page 13 of 13



                                    Respectfully Submitted,

                                    JAMES TOMASZEWSKI and JAMES COOK,
                                    individually and on behalf of those similarly
                                    situated individuals

Dated: August 6, 2020               By: /s/ Nathan Brown
                                    Nathan Brown (SBN 033482)
                                    15100 N 78th Way Suite 203
                                    BROWN PATENT LAW
                                    Scottsdale, AZ 85260
                                    Phone: 602-529-3474
                                    Email: Nathan.Brown@BrownPatentLaw.com

                                    Local Counsel for Plaintiff
                                    and the putative Class

                                    Avi R. Kaufman*
                                    kaufman@kaufmanpa.com
                                    KAUFMAN P.A.
                                    400 NW 26th Street
                                    Miami, FL 33127
                                    Telephone: (305) 469-5881

                                    Attorneys for Plaintiff and the putative Class

                                    *Pro Hac Vice Motion forthcoming




                                                                                     13
